DAVIDSON, Judge.
Art. 6687b, Subsection 4 of Sec. 32, Vernon’s R.C.S., makes it unlawful for one to fail or refuse to surrender to the Texas Department of Public Safety, on demand, any operator’s, commercial operator’s, or chauffeur’s license which has been suspended, cancelled, or revoked, as provided by law.
This is an appeal from a conviction for violating that statute, with punishment assessed at fifteen days’ confinement in jail and a fine of $100.
*368It will be noted that the offense denounced by the statute is complete only when the Texas Department of Public Safety has first made demand that the license be surrendered.
It follows, therefore, that for an information to charge a violation of that statute there must be an allegation that a demand was made for the surrender of the license.
The instant information carries no such allegation, but charges only that the appellant did “ * * * * fail to return to the Department of Public Safety his Texas Operator’s License and registration after the same had been duly suspended by said Department.”
Upon its face, the information does not charge a violation of the law and is therefore insufficient to support a conviction.
What we have said here is not to be construed as a determination of the validity of the statute. That question is not reached or decided.
For the reason stated, the conviction is reversed and the prosecution is ordered dismissed.